 


 HR 394 ENR: To direct the Secretary of the Interior to conduct a boundary study to evaluate the significance of the Colonel James Barrett Farm in the Commonwealth of Massachusetts and the suitability and feasibility of its inclusion in the National Park System as part of the Minute Man National Historical Park, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 394 
 
AN ACT 
To direct the Secretary of the Interior to conduct a boundary study to evaluate the significance of the Colonel James Barrett Farm in the Commonwealth of Massachusetts and the suitability and feasibility of its inclusion in the National Park System as part of the Minute Man National Historical Park, and for other purposes. 
 
 
1.Boundary adjustment study 
(a)DefinitionsFor the purposes of this Act: 
(1)Barrett’s farmThe term Barrett’s Farm means the Colonel James Barrett Farm listed on the National Register of Historic Places, including the house and buildings on the approximately 6 acres of land in Concord, Massachusetts. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)StudyNot later than 2 years after the date that funds are made available for this section, the Secretary shall conduct a boundary study to evaluate the significance of Barrett’s Farm in Concord, Massachusetts, as well as the suitability and feasibility of its inclusion in the National Park System as part of Minute Man National Historical Park. 
(c)Content of StudyThe study shall include an analysis of the following: 
(1)The significance of Barrett’s Farm in relation to the Revolutionary War. 
(2)Opportunities for public enjoyment of the site as part of the Minute Man National Historical Park. 
(3)Any operational, management, and private property issues that need to be considered if Barrett’s Farm were added to the Minute Man National Historical Park. 
(4)A determination of the feasibility of administering Barrett’s Farm considering its size, configuration, ownership, costs, and other factors, as part of Minute Man National Historical Park. 
(5)An evaluation of the adequacy of other alternatives for management and resource protection of Barrett’s Farm. 
(d)Submission of ReportUpon completion of the study, the Secretary shall submit a report on the findings of the study to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
